EXHIBIT 10.1
Execution Version
FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of March 8, 2010, by and among JOHN B. SANFILIPPO & SON, INC., a Delaware
corporation (the “Borrower”), the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC (f/k/a
Wells Fargo Foothill, LLC), a Delaware limited liability company, as
administrative agent (in such capacity “Agent”) and as a Lender. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them by the Credit Agreement (defined below).
RECITALS
     WHEREAS, the Borrower, Agent, the Lenders and Wachovia Capital Finance
Corporation (Central), an Illinois corporation, as documentation agent, have
entered into that certain Credit Agreement, dated as of February 7, 2008 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”); and
     WHEREAS, on the terms and subject to the conditions set forth herein, the
Borrower, Agent and Lenders have agreed to amend the Credit Agreement as more
fully described below;
     NOW THEREFORE, in consideration of the foregoing, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, Agent and Lenders
hereby agree as follows:
     SECTION 1. Amendment.
     (a) Schedule 1.1 to the Credit Agreement is hereby amended by amending and
restating the following defined terms to read in their entirety as follows:
     “‘Average Excess Availability’ means, as of any relevant date of
determination in any calendar week, Excess Availability determined on a seven
(7)-day average basis for the immediately preceding week for which a Borrowing
Base Certificate has been delivered by Borrower (using weekly adjustments for
Accounts and monthly adjustments for Inventory) in accordance with the Agent’s
normal availability tracking procedures; provided that the amount of such Excess
Availability shall not be limited by the Maximum Revolver Amount or the
Inventory Sublimit.
     ‘Base Rate Margin’ means, as of any date of determination, the following
percentages per annum, based upon Average Margin Availability:

              Level   Average Margin Availability   Base Rate Margin
I
  < $20,000,000     0.50 %
II
  ≥ $20,000,000 but < $30,000,000     0.25 %
III
  ≥ $30,000,000     0.00 %

 

***   Portions of this exhibit have been omitted under a request for
confidential treatment pursuant to Rule 24b-2 of the Securities and Exchange Act
of 1934 and filed separately with the United States Securities and Exchange
Commission.

1



--------------------------------------------------------------------------------



 



     After the First Amendment Effective Date, the Base Rate Margin shall be
adjusted in accordance with the foregoing on the first day of each calendar
month.
     ‘EBITDA’ means, with respect to any fiscal period, (a) Borrower’s
consolidated net earnings (or loss), minus (b)(i) extraordinary gains, and (ii)
interest income for such period, plus (c)(i) interest expense, (ii) income
taxes, (iii) depreciation and amortization, (iv) other non-cash expenses,
charges and losses (including, without limitation, stock option expenses,
retirement plan expense, impairment charges and charges and losses arising from
accounting pronouncements), (v) extraordinary or nonrecurring non-cash losses
for such period, and (vi) fees, expenses and prepayment premiums incurred in
connection with the consummation of the financing provided under this Agreement
and the Term Loan Agreement, in each case, determined on a consolidated basis in
accordance with GAAP. For the purposes of calculating EBITDA for any period,
(a) if, at any time during such period, Borrower or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrower and Agent) as if any such Permitted Acquisition or adjustment occurred
on the first day of such period).
     ‘Fixed Charges’ means, with respect to any fiscal period and with respect
to Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense paid in cash during such period,
(b) regularly scheduled principal payments of Indebtedness during such period
and (c) earnout payments made during such period on Indebtedness permitted
pursuant to Section 6.1(h).
     ‘Fixed Charge Coverage Ratio’ means, with respect to Borrower for any
period, the ratio of (i) EBITDA for such period, minus Capital Expenditures not
financed with the proceeds of Indebtedness and made (to the extent not already
incurred in a prior period) or incurred during such period, minus all federal,
state, and local income taxes paid in cash during such period, plus, to the
extent not already included in EBITDA, cash tax refunds and receipts for such
period to (ii) Fixed Charges for such period.
     ‘Indebtedness’ means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, or other financial products, (c) all obligations as a
lessee under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of a Person or its Subsidiaries, irrespective of
whether such obligation or liability is assumed, (e) earnouts and all other
obligations to pay the deferred purchase price of assets (other than trade
payables incurred in the ordinary course of business and repayable in accordance
with customary trade practices), (f) all obligations owing under Hedge
Agreements, and (g) any obligation guaranteeing or intended to guarantee
(whether directly or indirectly guaranteed, endorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes
Indebtedness under any of clauses (a) through (f) above.
     ‘L/C Margin’ means, as of any date of determination, the following
percentages per annum, based upon Average Margin Availability:

              Level   Average Margin Availability   L/C Margin
I
  < $20,000,000     2.50 %
II
  ≥ $20,000,000 but < $30,000,000     2.25 %
III
  ≥ $30,000,000     2.00 %

 

***   Portions of this exhibit have been omitted under a request for
confidential treatment pursuant to Rule 24b-2 of the Securities and Exchange Act
of 1934 and filed separately with the United States Securities and Exchange
Commission.

2



--------------------------------------------------------------------------------



 



     After the First Amendment Effective Date, the L/C Margin shall be adjusted
in accordance with the foregoing on the first day of each calendar month.
     ‘LIBOR Rate Margin’ means, as of any date of determination, the following
percentages per annum, based upon Average Margin Availability:

              Level   Average Margin Availability   LIBOR Rate Margin
I
  < $20,000,000     3.00 %
II
  ≥ $20,000,000 but < $30,000,000     2.75 %
III
  ≥ $30,000,000     2.50 %

     After the First Amendment Effective Date, the LIBOR Rate Margin shall be
adjusted in accordance with the foregoing on the first day of each calendar
month.
     ‘Term Loan’ means, collectively, (a) the term loans made to Borrower
pursuant to the Term Loan Agreement on the Closing Date in an aggregate
outstanding principal amount not to exceed $45,000,000 and (b) additional term
loans made to the Borrower pursuant to the Term Loan Agreement on or after the
First Amendment Effective Date in an aggregate principal amount not to exceed
$20,000,000.”
     (b) Clause (e)(iii) of the definition of “Borrowing Base” contained in
Schedule 1.1 to the Credit Agreement is hereby amended and restated to read in
its entirety as follows:
     “(iii) (A) at any time during the months of January, February, March,
October, November and December, $100,000,000 and, (B) at all other times,
$92,500,000 (in each case, the “Inventory Sublimit”), plus”
     (c) Clause (i) of the definition of “Eligible Accounts” contained in
Schedule 1.1 to the Credit Agreement is hereby amended and restated to read in
its entirety as follows:
     “(i) Accounts with respect to an Account Debtor whose total obligations
owing to Borrower exceed 10%, or with respect to (i) Wal-Mart Stores, Inc. (and
its subsidiaries and affiliates), 25%, (ii) Costco Wholesale Corporation or
Safeway, Inc. (and their respective subsidiaries and affiliates), 15%, or
(iii) Target Corporation (and its subsidiaries and affiliates), only so long as
it has a rating of Baa3 or higher from Moody’s or BBB- or higher from S&P, 20%
(each such percentage, as applied to a particular Account Debtor, being subject
to reduction by Agent in its Permitted Discretion if the creditworthiness of
such Account Debtor deteriorates), of all Eligible Accounts, to the extent of
the obligations owing by such Account Debtor in excess of such percentage;
provided, however, that, in each case, the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,”
     (d) The definition of “Eligible Equipment” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the word “or” at the end of
clause (c) thereof, deleting the
 

***   Portions of this exhibit have been omitted under a request for
confidential treatment pursuant to Rule 24b-2 of the Securities and Exchange Act
of 1934 and filed separately with the United States Securities and Exchange
Commission.

3



--------------------------------------------------------------------------------



 



“.” at the end of clause (d) thereof and replacing it with “; or” and inserting
a new clause (e) to read in its entirety as follows:
     “(e) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Equipment, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition).”
     (e) The definition of “Eligible Inventory” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the word “or” at the end of
clause (f) thereof, deleting the “.” at the end of clause (g) thereof and
replacing it with “; or” and inserting a new clause (h) to read in its entirety
as follows:
     “(h) it was acquired in connection with a Permitted Acquisition, until the
completion of a field examination (and, if required by the Lenders, an
appraisal; provided that [***]) of such Inventory, in each case, reasonably
satisfactory to Agent (which field examination (and, if applicable, appraisal)
may be conducted prior to the closing of such Permitted Acquisition).”
     (f) The definition of “Permitted Dispositions” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (d) thereof and inserting “,” in its place, deleting the “.” at the end
of clause (e) thereof and replacing it with “; and” and inserting a new clause
(f) to read in its entirety as follows:
     “(f) dispositions of assets acquired by Borrower or its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”) so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof, (ii) the assets to be so disposed are
not necessary or economically desirable in connection with the business of
Borrower and its Subsidiaries, and (iii) the assets to be so disposed are
readily identifiable as assets acquired pursuant to the Subject Permitted
Acquisition.”
     (g) The definition of “Permitted Investments” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (c) thereof, deleting the “.” at the end of clause (d) thereof and
replacing it with “;” and inserting new clauses (e) and (f) to read in their
entirety as follows:
     “(e) Permitted Acquisitions; and (f) Investments held by a Person acquired
in a Permitted Acquisition to the extent that such Investments were not made in
contemplation of or in connection with such Permitted Acquisition and were in
existence on the date of such Permitted Acquisition.”
     (h) The definition of “Permitted Liens” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (n) thereof, deleting the “.” at the end of clause (o) thereof and
replacing it with “;” and inserting new clauses (p) and (q) to read in their
entirety as follows:
     “(p) Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition; and
 

***   Portions of this exhibit have been omitted under a request for
confidential treatment pursuant to Rule 24b-2 of the Securities and Exchange Act
of 1934 and filed separately with the United States Securities and Exchange
Commission.

4



--------------------------------------------------------------------------------



 



     (q) Liens on Equipment and/or Real Property to the extent securing
Indebtedness (other than earnout obligations) permitted pursuant to
Section 6.1(h); provided that (i) any such Lien is not incurred in connection
with or in anticipation of the related Permitted Acquisition and (ii) such Lien
attaches solely to the Equipment or Real Property acquired in such Permitted
Acquisition and the proceeds thereof.”
     (i) Schedule 1.1 to the Credit Agreement is hereby amended by inserting the
following defined terms in alphabetical order:
     “‘Acquisition’ means (a) the purchase or other acquisition by a Person or
its Subsidiaries of all or substantially all of the assets of (or any division
or business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
     ‘First Amendment’ means the certain First Amendment to Credit Agreement,
dated as of March 8, 2010, by and among the Borrower, the Agent and each Lender
party thereto.
     ‘First Amendment Effective Date’ means March 8, 2010.
     [***]
     ‘Permitted Acquisition’ means any Acquisition so long as:
     (a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
     (b) no Indebtedness will be incurred, assumed, or would exist with respect
to Borrower or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clause (c), (f), (g) or (h) of Section 6.1 and no
Liens will be incurred, assumed, or would exist with respect to the assets of
Borrower or its Subsidiaries as a result or such Acquisition other than
Permitted Liens,
     (c) Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrower and its Subsidiaries would have
been in compliance with the financial covenants in Section 6.16 of the Agreement
for the 4 fiscal quarter period ended immediately prior to the proposed date of
consummation of such proposed Acquisition,
     (d) Borrower has provided Agent with such due diligence information as
requested by Agent, including, without limitation, forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired for the remainder
 

***   Portions of this exhibit have been omitted under a request for
confidential treatment pursuant to Rule 24b-2 of the Securities and Exchange Act
of 1934 and filed separately with the United States Securities and Exchange
Commission.

5



--------------------------------------------------------------------------------



 



of the fiscal year in which the proposed Acquisition is consummated for such
Person or related to such assets, all prepared on a basis consistent with such
Person’s (or assets’) historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions, on a quarter by
quarter basis, in form and substance (including as to scope and underlying
assumptions) reasonably satisfactory to Agent,
     (e) Borrower shall have Availability plus Qualified Cash in an amount equal
to or greater than $20,000,000 after giving effect to the consummation of the
proposed Acquisition; provided, that, for purposes of this clause (e), the
calculation of Availability shall include Accounts, Inventory and Equipment
acquired by the Borrower pursuant to such Acquisition only to the extent that
such Accounts, Inventory and Equipment constitute Eligible Accounts, Eligible
Inventory and Eligible Equipment, respectively,
     (f) Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,
     (g) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,
     (h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets) are located within
the United States or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States,
     (i) the subject assets or Stock, as applicable, are being acquired directly
by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.16 or 5.17, as applicable, of the Agreement and, in the case of
an acquisition of Stock, Borrower or the applicable Loan Party shall have
demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and
     (j) the cash consideration payable at closing in respect of all Permitted
Acquisitions (including the proposed Acquisition) shall not exceed $50,000,000
in the aggregate.”
     (j) Section 6.1 of the Credit Agreement is hereby amended by deleting the
word “and” at the end of clause (e) thereof, replacing the “.” at the end of
clause (f) thereof with “;” and inserting the following new clauses (g), (h) and
(i) at the end thereof to read in their entirety as follows:
     “(g) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions;
     (h) [***]; and
 

***   Portions of this exhibit have been omitted under a request for
confidential treatment pursuant to Rule 24b-2 of the Securities and Exchange Act
of 1934 and filed separately with the United States Securities and Exchange
Commission.

6



--------------------------------------------------------------------------------



 



     (i) in addition to the Indebtedness set forth in the first row of the table
set forth in Schedule 4.19, Indebtedness under the Term Loan Documents in an
aggregate amount not to exceed $20,000,000; provided that at the time of, and
immediately after giving effect to, the incurrence of any such Indebtedness, no
Event of Default shall have occurred and be continuing.”
     (k) Section 6.3 of the Credit Agreement is hereby amended by inserting the
phrase “Other than in order to consummate a Permitted Acquisition:” immediately
prior to clause (a) thereof.
     (l) The first paragraph of Section 6.16(a) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
     “(a) Fixed Charge Coverage Ratio. Have, on any date on which Average Excess
Availability is less than $25,000,000, a Fixed Charge Coverage Ratio, measured
on a trailing 12-month-end basis on the last day of each fiscal month of the
Borrower, less than the required amount set forth in the following table for the
applicable period set forth opposite thereto:

      Applicable Ratio   Applicable Period
 
   
1.0:1.0
  For the trailing 12 months ending on the last day of the then most-recently
ended fiscal month of the Borrower and the last day of each fiscal month
thereafter until such time as Average Excess Availability is equal to or greater
than $25,000,000 for three consecutive fiscal months

     SECTION 2. Conditions. This Amendment shall become effective when (i) the
Agent shall have received duly executed counterparts of this Amendment from the
Borrower and the Required Lenders and the Agent shall have executed and
delivered its counterpart to this Amendment, (ii) the Agent shall have received
from Borrower duly executed counterparts to the amended and restated Fee Letter
executed and executed and delivered its signed counterpart to the Borrower, and
(iii) the Agent shall have received in immediately available funds all fees
owing under the amended and restated Fee Letter.
     SECTION 3. Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and
     (b) The amendment set forth herein is effective solely for the purpose set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver of or modification of any other
term or condition of the Credit Agreement or any other Loan Document,
(ii) operate as a waiver of or otherwise prejudice any right, power or remedy
that Agent or Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or
(iii) constitute an amendment or waiver of any provision of the Credit Agreement
or any Loan Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
the Credit Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Credit Agreement.
 

***   Portions of this exhibit have been omitted under a request for
confidential treatment pursuant to Rule 24b-2 of the Securities and Exchange Act
of 1934 and filed separately with the United States Securities and Exchange
Commission.

7



--------------------------------------------------------------------------------



 



     SECTION 4. Costs and Expenses. As provided in Section 17.10 of the Credit
Agreement, the Borrower shall pay all costs and expenses incurred by or on
behalf of Agent and Lenders arising from or relating to this Amendment
constituting Lender Group Expenses.
     SECTION 5. GOVERNING LAW. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.
     SECTION 6. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.
     SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
(signature pages follow)
 

***   Portions of this exhibit have been omitted under a request for
confidential treatment pursuant to Rule 24b-2 of the Securities and Exchange Act
of 1934 and filed separately with the United States Securities and Exchange
Commission.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            JOHN B. SANFILIPPO & SON, INC.
a Delaware corporation
      By:   /s/ Michael J. Valentine         Title: Chief Financial Officer     
          WELLS FARGO CAPITAL FINANCE, LLC (f/k/a Wells Fargo Foothill, LLC), a
Delaware limited liability company, as Agent and as a Lender
      By:   /s/ Matt Mouledous         Title: Vice President               
BURDALE FINANCIAL LIMITED,
a United Kingdom corporation, as a Lender
      By:   /s/ Steve Sanicola         Title: Duly Authorized Signatory         
            By:   /s/ Antimo Barbieri         Title: Duly Authorized Signatory 
           

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 